Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome all previous rejections, and placed the case in condition for allowance.
The closest prior art is Hahakura (US 2015/0321344, cited in grounds for rejection in previous office action 3/30/2021, see previous office action for more details). Hahakura discloses a robot having at least two openings (at 50 and 22a in Fig. 2), a cable (30) having a trunk cable (30) and branch cables split (30a, 30b) off from that trunk cable., and lid members (51 & 22A) for those openings. Hahakura does not disclose the combination of each of the branch cables terminating at an internal connector, and at least one of the lid members being a line distribution board having a relay connector having an internal attachment point opposite of an external attachment point - the internal attachment point connectable to one of the internal connectors and the external attachment point connectable to an external device fixed on an external surface of the robot main body. The use of line distribution boards having a relay connector having both internal and external attachment points is disclosed in the instant application as allowing easy and independent detachment and replacement of parts (para. [0003] in the instant application). There is no teaching, suggestion, or motivation in the prior art to modify the prior art device of Hahakura to have all the missing claim limitations without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/HOWARD J SANDERS/Primary Examiner, Art Unit 3658